Citation Nr: 0602239	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-33 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to January 1, 2004, 
for the grant of death pension benefits.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  He died in March 2003 and was survived by his wife 
(the appellant).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 


FINDINGS OF FACT

1.  VA has provided all required notice to the appellant and 
has obtained all relevant evidence necessary for the 
equitable disposition of her appeal

2.  The veteran died in March 2003.

3.  On December 23, 2003, the RO received the appellant's VA 
Form 21-534 (Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child).

4.  Neither a formal nor an informal communication in writing 
was received from the appellant within 45 days of the 
veteran's death requesting death pension benefits.


CONCLUSION OF LAW

The criteria for an effective date prior to January 1, 2004, 
for the grant of death pension benefits have not been met.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an effective date prior to January 
1, 2004, the grant of death pension benefits.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.  
	
I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claim, and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The appellant was informed of the evidence needed 
to substantiate her claim by means of an RO determination 
dated in February 2004, a statement of the case (SOC) issued 
in August 2004, a supplemental statement of the case (SSOC) 
issued in January 2005, as well as letters by the RO dated in 
February 2004, March 2004, and September 2004.  As a whole, 
these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOC and SSOC notified the appellant of the relevant law 
and regulations pertaining to her claim.  The SOC also 
provided the appellant with information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. § 
5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The Board finds that 
this document complies with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

The Board notes that the appellant was not notified of the 
VCAA prior to the initial adjudication of her claim by the 
RO, as required by the recent Court decision in Pelegrini, 
supra.  However, the Board finds that any defect with respect 
to the VCAA notice requirement in this case is harmless 
error, as the content of the notice referenced above fully 
complies with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and this matter was readjudicated after 
this notice was provided (see the January 2005 SSOC).  In 
other words, the essential fairness of the adjudication 
process has not been affected by the error as to the timing 
of the VCAA notice.  See Mayfield v. Nicholson, 19 Vet. App. 
220 (2005).

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
Board notes that there does not appear to be any outstanding 
records that are relevant to this appeal.  The appellant also 
declined the opportunity to present additional evidence and 
argument at a personal hearing.  Therefore, the record is 
complete and the case is ready for appellate review.

II.  Merits of the Claim

The RO granted the appellant's claim of entitlement to death 
pension benefits and assigned an effective date of January 1, 
2004.  The appellant claims that she is entitled to an 
effective date back to April 2003 for that award.  For the 
reasons set forth below, the Board disagrees and finds that 
the preponderance of the evidence is against the appellant's 
claim.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  For an award of 
nonservice-connected death benefits, the effective date for 
awards based on claims received on or after October 1, 1984, 
is the first day of the month in which the veteran's death 
occurred if the claim is received within 45 days after the 
date of death; otherwise, it is the date of receipt of claim.  
38 C.F.R. § 3.400(c)(3). 

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  Any communication or action indicating intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2005); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999).

In this case, the RO received the appellant's VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child) 
on December 23, 2003.  It appears that there was some 
confusion as to the date this document was received, at it 
has two date stamps by the RO, one dated December 23, 2003, 
the other dated January 6, 2004.  As a result, the RO 
initially determined that it had received the appellant's 
claim on January 6, 2004, and assigned an effective dated of 
February 1, 2004.  In the SOC, however, the RO amended that 
decision and determined that December 23, 2003, was the date 
it had received the appellant's claim.  It therefore assigned 
an effective date of January 1, 2004.  

The Board finds that the effective date can be no earlier 
than January 1, 2004, as the RO received her claim on 
December 23, 2003.  The Board has thoroughly reviewed the 
record but finds no document within 45 days of the veteran's 
death which could be construed as either a formal or informal 
claim for death pension benefits.  Therefore, the effective 
date of her death pension award is the date of receipt of 
claim, which in this case is December 23, 2003, rather that 
the first day of the month in which the veteran's death 
occurred. 

The appellant argues that the date of claim should be April 
15, 2003, the date on which she allegedly submitted her claim 
for death pension benefits.  In an October 2004 letter, the 
appellant stated:

I have a paper in my file with the date 4-15-03 
showing I was in there to obtain a widow's 
pension[,] which has an 'X' by the pension.  I came 
in there for the widows pension because I had no 
income so the necessary paperwork would be complete 
right away.  The VA is saying they didn't receive 
it until 12-23-03.  That was my main concern with 
no income why would I have waited until Dec. when I 
needed the pension as soon as possible.  Enclosed 
is the paper with the 4-15-03 date. 

A review of the enclosed document shows that the appellant 
visited the Illinois Veterans Service Office, not the VA, on 
April 15, 2003.  However, this document does not state the 
nature of the appellant's visit or that she wished to file a 
claim for VA death pension benefits at that time.  Hence, 
this document does not constitute a claim for death pension 
benefits. 

Further, in a VA Form 119 (Report of Contact), dated in 
January 2004, the Kankakee Veterans Service Officer was 
contacted and indicated that his office assisted the 
appellant with her claim for death pension benefits on 
November 6, 2003.  However, at no time did he indicate that 
her claim was filed prior to December 23, 2003.  The Board 
points out that November 6, 2003, is the date the appellant 
signed her VA Form 21-534.  However, the effective date of an 
evaluation and award of compensation based on an original 
claim is the date of receipt of the claim, which in this case 
is December 23, 2003.  38 C.F.R. § 3.400.

The Board thus finds that the preponderance of the evidence 
is against the appellant's claim for an effective date prior 
to January 1, 2004, for the grant of death pension benefits.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  38 U.S.C.A. § 
5107(b).  Hence, the appeal is denied.




ORDER

An effective date prior to January 1, 2004, for the grant of 
death pension benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


